Appeal from an order of the Supreme Court, made at a Trial and Special Term for St. Lawrence County, which dismissed the amended complaint herein- as to eacli defendant. Plaintiff leased a one-family residential house from the individual defendant, who later conveyed the premises to the corporate defendant. As lessee plaintiff agreed to make any necessary repairs. He was injured by reason of an alleged defective condition of a sunken pit in the cellar. The complaint was dismissed on the theory that plaintiff was in full control and possession of the premises. Plaintiff urges that under the Federal Emergency Price Control Act of 1942 (U. S. Code, tit. 50, Appendix, § 901 et seq.) a duty was cast upon the landlord to make repairs. Assuming this to be a fact it does not supersede the common-law rule of nonliability in this State where tenant has full control otherwise (Gullings v. Goetz, 256 N. Y. 287). The control con*1002templated by the rule is beyond a mere duty to repair. Nor did any violation of the Price Control Act, under the circumstances alleged, give rise to an action for negligence or nuisance. Order unanimously affirmed, with $10 costs. Present — Poster, P. J., Heffernan, Deyo, Bergan and Coon, JJ.